Citation Nr: 0814533	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-08 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for retained metallic 
fragments in his right and left hands.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for arthritis of 
multiple joints.  

4.  Entitlement to service connection for an eye disorder, to 
include as secondary to diabetes mellitus.

5.  Entitlement to service connection for stomach ulcers.

6.  Entitlement to an increased evaluation for disc space 
narrowing at L4-5 and wedging of T12-L1, currently assigned a 
40 percent disability evaluation.

7.  Entitlement to an increased evaluation for residuals of a 
left ankle injury, currently assigned a 10 percent disability 
evaluation.

8.  Entitlement to a higher initial evaluation for 
radiculopathy of the left lower extremities, currently 
assigned a 10 percent disability evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to November 
1986, and he had subsequent service in the United States Army 
Reserves.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2004 and June 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which denied 
the benefits sought on appeal.  The veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.  

A hearing was held on June 15, 2007, by means of video 
conferencing equipment with the appellant in Winston-Salem, 
North Carolina, before Kathleen K. Gallagher, a Veterans Law 
Judge (VLJ), sitting in Washington, DC, who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case. A transcript of the hearing testimony is in the 
claims file.

The Board also notes that the veteran's appeal had originally 
included the issue of entitlement to service connection for 
bilateral hearing loss.  However, during the pendency of the 
appeal, a rating decision dated in March 2006 granted service 
connection for that disorder and assigned a noncompensable 
evaluation effective from October 7, 2004.  Therefore, the 
issue of entitlement to service connection for bilateral 
hearing loss no longer remains in appellate status, and no 
further consideration is required.

The issues of entitlement to service connection for stomach 
ulcers and to an increased evaluation for disc space 
narrowing at L4-5 and wedging of T12-L1 and for residuals of 
a left ankle injury will be addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An unappealed March 1987 rating decision denied service 
connection for retained metallic fragments in the left and 
right hands.

3.  The evidence received since the March 1987 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for retained metallic fragments in the left and right hands.

4.  Diabetes mellitus did not manifest during service or one 
year thereafter and has not been shown to be causally or 
etiologically related to the veteran's military service.
5.  Arthritis of multiple joints was not manifested during 
service or one year thereafter and has not been shown to be 
causally or etiologically related to the veteran's military 
service.

6.  An eye disorder has not been shown to be causally or 
etiologically related to the veteran's military service or to 
a service-connected disorder.

7.  In a December 2005 rating decision, the RO granted 
service connection for radiculopathy of the left lower 
extremities and assigned a 10 percent disability evaluation 
effective from March 17, 2004.  The RO received the veteran's 
notice of disagreement in February 2006, and a statement of 
the case was issued in September 2006.  The RO received the 
veteran's VA Form 9 on in January 2007, and a timely request 
for an extension of the time limit for filing a substantive 
appeal is not of record.


CONCLUSIONS OF LAW

1.  The March 1987 rating decision, which denied service 
connection for retained metallic fragments in the left and 
right hands, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.204, 20.1103 (2007).

2.  The evidence received subsequent to the March 1987 rating 
decision is not new and material, and the claim for service 
connection for retained metallic fragments in the left and 
right hands is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1105 (2007).

3.  Diabetes mellitus was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007). 

4.  Arthritis of multiple joints was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007). 

5.  An eye disorder was not incurred in active service, and 
is not proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

6.  The veteran has not submitted a timely substantive appeal 
with regard to the December 2005 rating decision, which 
granted service connection radiculopathy of the left lower 
extremities and assigned a 10 percent disability evaluation 
effective from March 17, 2004.  Nor has he submitted a timely 
request for extension of the time limit for filing his 
substantive appeal. 38 U.S.C.A. §§ 7105, 7108 (West 2002); 
38 C.F.R. §§ 3.109, 20.202, 20.302, 20.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

With respect to the veteran's claim for an increased 
evaluation for radiculopathy of the left lower extremities, 
the Board has determined in the decision below that the 
veteran did not submit a timely substantive appeal with 
regard to the rating decision currently on appeal.  As such, 
the Board does not have appellate jurisdiction to consider 
the merits of the claim. See 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.101 (2006).  Thus, VA is not required 
to take any further action to assist the claimant. 38 
U.S.C.A. § 5103A(a) (West 2002). See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (holding that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and assist do not apply to a claim if resolution of 
the claim is based on statutory interpretation, rather than 
consideration of the factual evidence).  The veteran was 
properly notified of the jurisdictional problem, and he was 
afforded the procedural safeguards of notice and the 
opportunity to be heard on the question of timeliness.

With respect to the veteran's application to reopen a claim 
for service connection for retained metallic fragments in his 
hands as well as his claims for service connection for 
diabetes mellitus, arthritis of multiple joints, and an eye 
disorder, the RO did provide the appellant with notice in 
January 2005, prior to the initial decision on the claims in 
June 2005.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claims for service connection 
and to reopen his previously denied claim.  Specifically, the 
January 2005 letter stated that in order to establish service 
connection the evidence must show that he had an injury in 
military service or a disease that began in, or was made 
worse during military service, or that there was an event in 
service that caused injury or disease; that he has a current 
physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  The January 2005 
letter also indicated that the veteran's claim for service 
connection for retained metallic fragments in both hands had 
been previously denied in a March 1987 rating decision and 
that he needed to submit new and material evidence to reopen 
his claim.  The letter explained that in order to be 
considered new the evidence must be in existence and be 
submitted to VA for the first time.  It was also noted that 
in order to be deemed material the additional existing 
evidence must pertain to the reason the claim was previously 
denied.  The January 2005 letter further explained that new 
and material evidence must raise a reasonable possibility of 
substantiating the claim.  It was specifically noted that the 
claim had been previously denied because x-rays did not show 
any foreign bodies in the veteran's hands and that the 
veteran must submit evidence related to that fact.  As such, 
January 2005 letter notified the veteran to look to the bases 
for the previous denial to determine what evidence would be 
new and material to reopen the claim.  See Kent v. Nicholson, 
0 Vet. App. 1 (2006) (law requires VA to look at the bases 
for the denial in the prior decision and to respond with 
notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial).  Additionally, the March 2006 statement of 
the case (SOC) and the December 2006 supplemental statement 
of the case (SSOC) notified the veteran of the reasons for 
the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate his claims. 

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the January 2005 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claims and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
January 2005 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  In 
addition, the January 2005 letter stated that it was the 
veteran's responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.

Finally, the January 2005 letter specifically notified the 
claimant that he should provide any evidence or information 
in his possession that pertains to the claims.  Because each 
of the four notice requirements has been fully satisfied in 
this case, any error in not providing a single notice to the 
appellant covering all the requirements is harmless error. 
Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that a letter was sent to the veteran in March 2006 informing 
him that a disability rating was assigned when a disability 
was determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
March 2006 letter also explained how disability ratings and 
effective dates were determined.    

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  His records from the 
Social Security Administration (SSA) were also obtained, and 
he was provided the opportunity to testify at a hearing 
before the Board.  

The Board does observe that the veteran has not been afforded 
VA examinations in connection with his application to reopen 
his claim for service connection for retained metallic 
fragments in his right and left hands or in connection with 
his claim for service connection for diabetes mellitus, 
arthritis of multiple joints, and an eye disorder.  Under the 
law, an examination or medical opinion is considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (1) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4).

However, the duty to provide a medical examination and/or 
obtain a medical opinion in a claim for disability 
compensation benefits does not apply in cases involving an 
attempt to reopen a finally adjudicated claim unless new and 
material evidence is presented or secured.  See 38 C.F.R. § 
3.159(c)(4)(iii) (2007).  Moreover, a VA examination is 
unnecessary to decide the claims for service connection for 
diabetes mellitus, arthritis of multiple joints, and an eye 
disorder because such an examination would not provide any 
more information than is already associated with the claims 
file.  As will be discussed below, the veteran has not been 
shown to have an event, disease, or injury to which a current 
diagnosis of diabetes mellitus, arthritis of multiple joints, 
or an eye disorder could be related.  The record contains no 
probative evidence that demonstrates otherwise.  Therefore, 
because there is no event, injury, or disease in service to 
which a current disorder could be related, the Board finds 
that a VA examination is unnecessary.  38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
inservice event, injury, or disease).  

VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOC, which informed them of the laws and regulations 
relevant to his claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.
I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition to the requirements for establishing service 
connection on a direct basis, service connection for certain 
diseases, such as diabetes mellitus and arthritis, may also 
be established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under section 3.310(a) of VA regulations, service connection 
may also be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.


A.  Retained Metallic Fragments in the Left and Right Hands 

The Board observes that the veteran's claim for service 
connection for retained metallic fragments in the left and 
right hands was previously considered and denied by the RO in 
a rating decision dated in March 1987.  The veteran was 
notified of that decision and of his appellate rights.  In 
general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In October 2004, the veteran essentially requested that his 
claim for service connection for retained metallic fragments 
in the left and right hands be reopened.  In order to reopen 
a claim which has been denied by a final decision, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108.  For applications to reopen filed after August 29, 
2001, as was the application to reopen the claims in this 
case, new and material evidence means evidence not previously 
submitted to agency decisionmakers; which relates, either by 
itself or when considered with previous evidence of record, 
to an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

As noted above, the veteran's claim for service connection 
for retained metallic fragments in the left and right hands 
was previously considered and denied.  In that decision, the 
RO observed that the veteran's service medical records 
documented his complaint of having metal in his hand in 
November 1981.  He also complained of metal in both hands in 
September 1986.  However, x-rays did not reveal any foreign 
bodies in service, and both hands were normal at the time of 
a February 1987 VA examination.  Therefore, the RO determined 
that service connection for retained metallic fragments in 
the left and right hands was not warranted.

The evidence associated with the claims file subsequent to 
the March 1987 rating decision includes private medical 
records; VA medical records; records from the Social Security 
Administration; copies of the veteran's service medical 
records; July 2004 and November 2005 VA examination reports; 
and, hearing testimony as well as the veteran's own 
assertions.  However, the Board finds that such evidence is 
not new and material within the meaning of the laws and 
regulations set forth above, and as such, there is no basis 
to reopen the claim for service connection for retained 
metallic fragments in the left and right hands.

With respect to the private medical records, VA medical 
records, and SSA records, the Board finds that they are new 
in that they were certainly not of record at the time of the 
March 1987 rating decision.  However, those records are not 
probative in that they do not provide an opinion relating a 
current hand disorder to his military service.  In fact, the 
records do not indicate that the veteran has any metallic 
fragments in his hands.  Instead, the SSA records document 
the veteran as having a post-service hand injury.  As such, 
the records do not raise a reasonable possibility of 
substantiating the claim.  Therefore, the Board finds that 
the private medical records, VA medical records, and SSA 
records are not new and material.

In addition, the Board finds that the copies of the veteran's 
service medical records are not new, as they are duplicative 
of the evidence already of record at the time of the March 
1987 rating decision.

As for the VA examination reports, the Board finds that they 
are new in that they were certainly not of record at the time 
of the March 1987 rating decision.  However, the July 2004 
and November 2005 VA joints examination reports are not 
probative in that they do not discuss the veteran's hands or 
any retained metallic fragments.  As such, the reports do not 
raise a reasonable possibility of substantiating the claim.  
Therefore, the Board finds that the July 2004 and November 
2005 VA examination reports are not new and material.

With respect to the veteran's hearing testimony as well as 
his other statements, the Board finds that the veteran's 
assertions alone cannot be dispositive of the issues for 
purposes of reopening the claim.  The record on appeal does 
not indicate that the appellant has the expertise to provide 
an opinion that requires specialized knowledge, skill, 
experience, training or education, such as an opinion as to 
the etiology of hypertension or status post heart attack.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Generally, laypersons are not competent witnesses when it 
comes to offering medical opinions or diagnoses, and such 
evidence does not provide a basis on which to reopen a claim 
of service connection.  Moray v. Brown, 5 Vet. App. 211 
(1993).  Thus, the veteran's assertions are not deemed to be 
"new and material evidence" and cannot serve to reopen the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the March 
1987 rating decision continues to be absent.  Specifically, 
there remains no medical evidence showing that the veteran 
currently has retained metallic fragments in the left and 
right hands that are related to his military service.  
Accordingly, the Board finds that new and material evidence 
has not been presented to reopen the veteran's previously 
denied claim for service connection for retained metallic 
fragments in the left and right hands.


B.  Diabetes Mellitus and Arthritis of Multiple Joints

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for diabetes 
mellitus and for arthritis of multiple joints.  The veteran's 
service medical records are negative for any complaints, 
treatment, or diagnosis of diabetes mellitus or arthritis.  
In fact, he did not seek treatment for such disorders for 
many decades following his separation from service.  
Therefore, the Board finds that diabetes mellitus and 
arthritis of multiple joints did not manifest during his 
period of service or within one year thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of 
diabetes mellitus and arthritis, the Board notes that this 
absence of evidence constitutes negative evidence tending to 
disprove the claim that the veteran had an injury or disease 
in service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of diabetes mellitus and arthritis is itself 
evidence which tends to show that diabetes mellitus and 
arthritis of multiple joints did not have their onset in 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that diabetes 
mellitus and arthritis manifested during service or within 
close proximity thereto, the medical evidence of record does 
not link any current diagnosis of diabetes mellitus or 
arthritis to the veteran's military service.  As noted above, 
the medical evidence does not show that there was an event, 
disease, or injury in service to which a current disorder 
could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Nor is there is any medical evidence of record that links a 
current disorder to a disease or injury in service.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for diabetes mellitus and for arthritis of 
multiple joints.  

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for diabetes mellitus and arthritis of multiple 
joints is not warranted.  


C.  Eye Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for an eye 
disorder.  The veteran's service medical records are negative 
for any complaints, treatment, or diagnosis of such a 
disorder.  Moreover, the medical evidence of record does not 
show that the veteran sought treatment for an eye disorder 
immediately following his period of service or for many years 
thereafter.  The Board finds this gap in time significant, 
and, as noted above, it weighs against the existence of a 
link between a current diagnosis of an eye disorder and his 
time in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (holding, in an aggravation context, that 
the Board may consider a prolonged period without medical 
complaint when deciding a claim).  Therefore, the Board finds 
that an eye disorder did not manifest in service or for many 
years thereafter.

In addition to the lack of evidence showing that an eye 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link a 
current disorder to his military service.  As noted above, 
the medical evidence does not show that there was an event, 
disease, or injury in service to which a current disorder 
could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Nor is there is any medical evidence of record that links a 
current disorder to a disease or injury in service.  
Moreover, the veteran has not even alleged that he has an eye 
disorder that is directly related to service, as he has 
instead claimed that the disorder is secondary to his 
diabetes mellitus.  Therefore, the Board finds that an eye 
disorder did not manifest during service and have not been 
shown to be causally or etiologically to an event, disease, 
or injury in service.

The Board does acknowledge the veteran's assertion that he 
currently has an eye disorder that is secondary to his 
diabetes mellitus.  However, the fact remains that service 
connection has not been established for the latter 
disability.  As such, service connection for an eye disorder 
is not warranted on a secondary basis.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for an eye disorder.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for an eye disorder is not warranted.


II.  Increased Evaluation for Radiculopathy of Left Lower 
Extremity

Applicable law provides that the Board shall not entertain an 
application for review on appeal unless it conforms to the 
law. 38 U.S.C.A. § 7108.  Under VA regulations, an appeal 
consists of a timely filed notice of disagreement (NOD) in 
writing and, after a statement of the case (SOC) has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200.

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).  If a claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, he or she is statutorily barred 
from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 
554, 556 (1993).  See also YT v. Brown, 9 Vet. App. 195 
(1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992). Cf. 
Rowell v. Principi, 4 Vet. App. 9 (1993).

In this case, a December 2005 rating decision granted service 
connection for radiculopathy of the left lower extremity and 
assigned a 10 percent disability evaluation effective from 
March 17, 2004.  The veteran filed an NOD on February 17, 
2006, seeking a higher initial evaluation, and the RO issued 
an SOC on September 1, 2006.  A letter accompanying the SOC 
stated:

To complete your appeal, you must file a formal 
appeal.  We have enclosed VA Form 9, Appeal to 
Board of Veteran' Appeals, which you may use to 
complete your appeal.  We will gladly explain the 
form if you have questions.  Your appeal should 
address the benefit you want, the facts in the 
Statement of the Case with which you disagree; and, 
the errors that you believe were made in applying 
the law.  You must file your appeal with this 
office within 60 days from the date of this letter 
or within the remainder, if any, of the one-year 
period from the date of the letter notifying you of 
the action that you have appealed.  If you need 
more time to file your appeal, you should request 
more time before the time limit for filing your 
appeal expires.  

The RO received the veteran's VA Form 9 on January 25, 2007.  
Unfortunately, this document was received well after the time 
limit for filing a substantive appeal, which, in this case, 
was December 6, 2006, which would have been one year since 
the issuance of the December 2005 rating decision.  

Nevertheless, the RO certified the veteran's appeal to the 
Board.  However, the Board sent the veteran a letter in 
November 2007 explaining that the Board would be addressing a 
question pertaining to its jurisdictional authority to review 
the claim.  In particular, the Board would consider whether 
his substantive appeal was received in a timely manner as to 
the issue of a higher initial evaluation for radiculopathy of 
the left lower extremity.  It was also noted that he could 
submit additional evidence and/or argument and that he could 
request a hearing relevant to jurisdiction.  However, to 
date, the Board has not received any response from the 
veteran or his representative in regards to whether a timely 
substantive appeal was filed.  

Additionally, the Board has considered whether the veteran or 
his representative filed a timely request for an extension of 
the time limit to file a substantive appeal.  However, the 
Board notes that, prior to the expiration of the 60-day 
period for filing a timely substantive appeal, no document 
was filed by either the appellant or his representative that 
can be construed as a timely request for such an extension.  

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  
However, the Court decided in Corry v. Derwinski, 3 Vet. App. 
231 (1992), that there is no legal entitlement to an 
extension of time, and that 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that, where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.  However, the Board also 
notes that VA regulations specifically state that a request 
for an extension of the 60-day period for filing a 
substantive appeal must be in writing and must be made prior 
to expiration of the time limit for filing the substantive 
appeal.  See 38 C.F.R. § 20.303.  

The Court has addressed the issues of whether the language of 
38 C.F.R. § 3.109(b) conflicts with that of 38 C.F.R. § 
20.303, and, if so, which of these regulations should 
control.  The Court held that 38 C.F.R. § 20.303 applies 
specifically to the filing of a substantive appeal, and that 
the two regulations do not conflict; rather the Court found 
that one is general and the other specific.  The Court noted 
that a familiar tool of statutory construction was the 
"principle that a more specific statute will be given 
precedence over a more general one. . . ."  Roy v. Brown, 5 
Vet. App. 554, 556-557 (1993), citing Busic v. United States, 
446 U.S. 398, 404 (1980); Preiser v. Rodriquez, 411 U.S. 475, 
489-90 (1973).  Significantly, the Court held that 38 C.F.R. 
§ 20.303 takes precedence, and commented that a contrary view 
as to a regulatory scheme promulgated under statutory 
authority would make no sense.  

In this case, the Board notes that the veteran did not 
specifically request an extension of the time limit any 
correspondence.  In fact, the veteran only submitted 
treatment records between the issuance of the September 2006 
SOC and December 6, 2006.  Therefore, the Board finds that 
the veteran did not submit a timely request for an extension 
of the time limit for filing a substantive appeal.   

In conclusion, the record shows that the veteran's 
substantive appeal was not timely filed.  Furthermore, the 
record does not reflect that the veteran made a timely 
request for an extension of the time limit for filing her 
substantive appeal.  See 38 C.F.R. § 20.303.  There is simply 
no legal authority to permit the Board to find the veteran's 
substantive appeal timely in this case.  Accordingly, the 
Board is currently without jurisdiction to consider his claim 
for a higher initial evaluation for radiculopathy of the left 
lower extremities, and the appeal is dismissed.  


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for retained metallic fragments in the left and 
right hands is denied.

Service connection for diabetes mellitus is denied.

Service connection for an eye disorder s denied.

Service connection for arthritis of multiple joints is 
denied. 

The appeal for a higher initial evaluation for radiculopathy 
of the left lower extremities is dismissed.




REMAND

Reasons for remand:  To provide the veteran with proper 
notice, to notify him of the pertinent rating criteria, to 
obtain additional treatment records, and to afford him a VA 
examination.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  However, in this case, the Board notes that the 
veteran has not been adequately provided such notice, and 
thus, the case must be remanded for proper notice pursuant to 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Board further notes the veteran has not been provided 
with all of the rating criteria pertinent to his claim for a 
higher initial evaluation for disc space narrowing at L4-S5 
and wedging at T12-L1.  In particular, the Board notes that 
the January 2005 statement of the case (SOC) contained 
Diagnostic Code 5003 and the General Formula for Diseases and 
Injuries of the Spine.  However, the SOC and SSOCs did not 
provide the veteran with the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Therefore, the Board finds that the veteran should 
receive notice of the criteria pertinent to intervertebral 
disc syndrome.  

It also appears that there may be additional treatment 
records not associated with the claims file.  In this regard, 
the Board notes that the veteran testified at a hearing 
before the Board in June 2007 that he received treatment at 
VA and that he had had been seen as recently as the previous 
three months.  However, the claims file does not contain any 
treatment records dated after February 2006.  Such records 
may prove to be relevant and probative.  Therefore, as the 
claim is already being remanded for further development, the 
RO should attempt to obtain and associate with the claims 
file any and all treatment records pertaining to the 
veteran's service-connected back and left ankle disabilities.

In addition, the Board notes that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for stomach ulcers.  The veteran's service 
medical records indicate that he was seen in February 1978 
with complaints of abdominal pain, which the treating 
physician thought was most likely secondary to gastritis.  
The veteran sought additional treatment for a viral 
gastrointestinal syndrome in June 1979.  A May 1982 
radiographic report also notes that the veteran had abdominal 
pain in the epigastric area with a provisional diagnosis of 
gastritis and peptic ulcer disease.  An accompanying 
emergency care and treatment report also showed him to have 
gastritis in May 1982.  The veteran sought additional 
treatment in February 1986 for stomach cramps at which time 
he was assessed with gastroenteritis.  In addition, his post-
service medical records indicate that he has been treated for 
peptic ulcer disease.  However, the evidence of record does 
not include a medical opinion based on a review of the 
veteran's claims file that addresses whether he currently has 
stomach ulcers that are causally or etiologically related to 
his symptomatology in service.  Therefore, the Board finds 
that a VA examination and medical opinion are necessary for 
the purpose of determining the nature and etiology of any and 
all stomach disorders that may be present.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claims for an increased evaluation.  The 
letter should (1) inform him of the 
information and evidence that is 
necessary to substantiate the claims; 
(2) inform him about the information and 
evidence that VA will seek to provide; 
(3) inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in 
his possession that pertains to the 
claims.  

The letter should also include an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  
In addition, the letter should tell the 
claimant to provide medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life.  
If the Diagnostic Code under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating 
a noticeable worsening or increase in 
severity of the disability and the 
effect that worsening has on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result), the RO should provide at least 
general notice of that requirement to 
the claimant.  Additionally, the 
claimant must be notified that, should 
an increase in disability be found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, 
which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  The 
notice must also provide examples of the 
types of medical and lay evidence that 
the claimant may submit (or ask the 
Secretary to obtain) that are relevant 
to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  The RO should request that the 
veteran provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for his service-connected back and 
left ankle disabilities.  After 
acquiring this information and 
obtaining any necessary authorization, 
the RO should obtain and associate 
these records with the claims file.  A 
specific request should be made for VA 
treatment records dated from February 
2006 to the present.

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any stomach ulcers that may 
be present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the service 
medical records, and comment as to 
whether it is at least as likely as not 
that the veteran currently has stomach 
ulcers that are causally or 
etiologically related to his 
symptomatology in service or is 
otherwise related to his military 
service.  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a conclusion as it is to find against 
it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.   After completing these actions, 
the RO should conduct any other 
development as may be indicated by a 
response received as a consequence of 
the action taken in the preceding 
paragraphs.  Further development may 
include affording the veteran another 
VA examination, if he submits 
additional information and evidence 
that shows his disabilities may have 
increased in severity since his last 
VA examinations.

5.  When the development has been 
completed, the case should be reviewed 
by the RO on the basis of additional 
evidence.  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.  This 
SSOC should set forth all applicable 
laws and regulations pertaining to each 
issue, including the Formula for Rating 
Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


